Citation Nr: 1813328	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-27 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or as secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial evaluation in excess of 10 percent prior to May 6, 2013, in excess of 70 percent prior to November 24, 2015, and in excess of 50 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert B. Goss, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and Spouse 


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969, to include combat service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011, February 2015, and August 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2016 the Veteran testified at a hearing in the Houston, Texas RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.

In an August 2016 rating decision, the RO granted service connection and assigned initial ratings for PTSD.  The Veteran submitted a notice of disagreement that has not been addressed by the RO yet.  As such, the issue has been recharacterized as stated above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Left Knee Disability

A new examination is needed because the medical opinions obtained to date are inadequate.  See 38 C.F.R. § 3.159(c)(4) (2017).  The report of a November 2015 VA examination is internally inconsistent because the examiner states both that he did and did not review any medical records in the claims folder.  In addition, the examiner's rationale for the negative nexus opinion was based on a lack of noted knee injury on the Veteran's separation examination and the opinion of the January 2011 VA examiner who opined that the Veteran's diagnosed left knee strain was less likely than not due to his noted in-service left leg injury.  The January 2011 VA examiner relied on a lack of specific mention of the Veteran's left knee in his service treatment records and the lack of abnormal post-service X-ray results.  

Both opinions are inadequate because they are based on an absence of treatment records and did not consider the Veteran's reports of experiencing continual symptoms associated with his left knee since service.  

Hypertension

Over the course of the period on appeal the Veteran has characterized his claim for service connection for hypertension to include as secondary to herbicide exposure, which is conceded by his service in Vietnam, or to his now service-connected PTSD. 

Furthermore, although hypertension is not a disability presumptively associated with herbicide exposure (see 38 C.F.R. § 3.309(e)), the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).

On remand, a medical opinion should be obtained to address whether the Veteran's hypertension is the result of in-service herbicide exposure or caused or aggravated by the service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4).  

PTSD Increased Rating

In an August 2016 rating decision the RO granted service connection for PTSD and assigned staged ratings.  The Veteran's representative filed a timely NOD.  The Veteran has not been issued a Statement of the Case (SOC).  Thus the Board remands the issues for the RO to issue an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The outcome of claim for TDIU inextricably intertwined with the issues being remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, adjudication of the issue of entitlement to TDIU will be deferred until the issues of service connection and increased rating are decided.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC with respect to the claims of entitlement to an initial evaluation in excess of 10 percent prior to May 6, 2013, in excess of 70 percent prior to November 24, 2015, and in excess of 50 percent thereafter, to include notification of the need to timely file a Substantive Appeal to perfect an appeal.  Allow the Veteran the requisite period of time for a response.

2.  Thereafter, schedule the Veteran for the appropriate examination to determine the nature and etiology of the Veteran's left knee disability.  Copies of all pertinent records must be made available to the examiner for review prior to the exam.

Based on the examination and review of the record, the examiner is requested to provide an answer to the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability had its onset in service or is otherwise related to any incident of his active duty service?

The examiner must comment on the Veteran's competent reports of in-service injury and continual left knee symptoms since service. 

3.  Schedule the Veteran for the appropriate examination to determine the nature and etiology of the Veteran's hypertension.  Copies of all pertinent records must be made available to the examiner for review prior to the exam.

Based on the examination and review of the record, the examiner is requested to provide an answer to the following: 

(a)  Is it as least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension had its onset in service or is otherwise related to any incident of his active duty service, specifically to include as a result of conceded herbicide exposure?

The examiner must specifically reference, in the opinion rationale, the National Academy of Sciences (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure. 

In addition, the examiner must discuss whether they find the NAS Updates to be persuasive and weigh the relative risks presented by the Veteran's presumed Agent Orange exposure and other relevant factors. 

The examiner is advised that, although VA has not determined that hypertension qualifies for presumptive service connection based on herbicide exposure, this does not preclude a nexus to service.  Instead, the examiner must consider all pertinent evidence, and offer an opinion as to whether the Veteran's hypertension is due to such exposure.

(b)  If the answer to (a) is no, is it least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed hypertension is caused or aggravated by his service-connected PTSD?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Thereafter, readjudicate the appellant's claim. If the benefit sought on appeal is not granted in full, the appellant and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




